                Case: 4:17-cr-00297-AGF Doc. #: 860 Filed: 08/16/19 Page: 1 of 9 PageID #: 5285
AO 245B (Rev. 09117)
  Sheet I- Judgment in a Criminal Case


                                      United States District Court
                                                           Eastern District of Missouri
                       UNITED STATES OF AMERICA
                                         v.                                   JUDGMENT IN A CRIMINAL CASE
                            REHAN A. RANA
                                                                             CASE NUMBER: 4:17-CR-00297-AGF-8
                                                                               USM Number: 46875-044
                                                                                                 -------------~


  THE DEFENDANT:                                                               David Helfrey and Benjamin Wesselschmidt
                                                                                Defendant's Attorney
   ~ pleaded guilty to count(s)               one of the indictment on September 18, 2018.
   D     plea~dnolocon~ndme~coo~0)                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~
         which was accepted by the court.

  D    was found guilty on count(s)
       after a plea of not guilty
  The defendant is adjudicated guilty of these offenses:
                                                                                                               Date Offense   Count
 Title & Section                                   Nature of Offense                                           Concluded    Number(s)
18 U.S.C. § 371                                  Conspiracy To Commit Offense Against United States      From in or about       One
                                                                                                         2009 to in or about
                                                                                                         2012




      The defendant is sentenced as provided in pages 2 through                   8    of this judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.

         The defendant has been found not guilty on count(s)
                                                                         -------------------------~



         Count(s)       3 through 6                                    are      dismissed on the motion of the United States.

 It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
 mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
 restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.


                                                                                August 16, 2019
                                                                                Date of Imposition of Judgment



                                                                                 ~
                                                                                Signature of   fud:J
                                                                                 Audrey G. Fleissig
                                                                                                       9~  v          ••




                                                                                United States District Judge
                                                                                Name & Title of Judge


                                                                                August 16, 2019
                                                                                Date signed

   Record No.: 542
                Case: Judgment
AO 245B (Rev. 09/17)  4:17-cr-00297-AGF
                               in Criminal Case  Doc.- Imprisonment
                                                Sheet2  #: 860 Filed: 08/16/19 Page: 2 of 9 PageID #: 5286
                                                                                                              Judgment-Page _ 2 _   of   _8_ _
                             REHAN A. RANA
  CASE NUMBER: 4:17-CR-00297-AGF-8
  District: Eastern District of Missouri
                                                             IMPRISONMENT
   The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of 24 months.


  This term consists of terms of24 months on Count I under Docket No. 4:17CR00297-8 AGF and Count I under Docket No.
  4: l 8CR00770-l AGF, all such terms to run concurrently.




   ~     The court makes the following recommendations to the Bureau of Prisons:
   It is recommended that the defendant be designated to a facility as close as possible to St. Louis, Missouri.




   D      The defendant is remanded to the custody of the United States Marshal.

   D     The defendant shall surrender to the United States Marshal for this district:

          D      at                     a.m./pm on
          D      as notified by the United States Marshal.

   ~     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D      before 2 p.m. on

          ~ as notified by the United States Marshal but no sooner than February 15, 2020.

          D     as notified by the Probation or Pretrial Services Office




                                    MARSHALS RETURN MADE ON SEP ARATE PAGE
                 Case:
 AO 2458 (Rev. 09117)    4:17-cr-00297-AGF
                      Judgment in Criminal Case   Doc.
                                                Sheet         #: 860
                                                      3 - Supervised Release   Filed: 08/16/19 Page: 3 of 9 PageID #: 5287
                                                                                                                  Judgment-Page   _3_      of   _8_ _
     DEFENDANT:        RERAN A_ RANA
     CASE NUMBER: 4: 17-CR-00297-AGF-8
     District:    Eastern District of Missouri


                                                         SUPERVISED RELEASE
          Upon release from imprisonment, the defendant shall be on supervised release for a term of three years_  ~~_.____~~~~~-




     This term consists of three years on Count 1 under Docket No. 4:17CR00297-8 AGF and one year under Count 1 under Docket No.
     4:18CR00770-l AGF, all such terms to run concurrently.




                                                        MANDATORY CONDITIONS
1.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  181 The above drug testing condition is suspended, based on the court's determination that you
                      pose a low risk of future substance abuse. (check if applicable)
4.          181   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
                  sentence of restitution. (check if applicable)
5.          181   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.          D     You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 20901,
                  et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
                  the location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.          D     You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
                Case:
 AO 2458 (Rev. 09/17)    4:17-cr-00297-AGF
                      Judgment in Criminal Case   Doc.
                                                Sheet         #: 860
                                                      JA - Supervised Release   Filed: 08/16/19 Page: 4 of 9 PageID #: 5288
                                                                                                                                  4_ of
                                                                                                                  Judgment-Page _ _         _8_ _
     DEFENDANT:          RERAN A. RANA
     CASE NUMBER: 4: l 7-CR-00297-AGF-8
     District:   Eastern District of Missouri


                                          STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your release
       from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying the
       probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to take
       any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from doing
       so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you from
       doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities), you must
       notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
       due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
       change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted
       of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.
9.     If you are arrested or questioned by a law enforcemerit officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first
    getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require you
    to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
    that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this judgment
containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release Conditions,
available at: www.uscourts.gov.



Defendant's Signature                                                                                      Date
                Case: Judgment
AO 2458 (Rev. 09/17)
                      4:17-cr-00297-AGF
                               in Criminal Case
                                                 Doc. #: 860 Filed: 08/16/19 Page: 5 of 9 PageID #: 5289
                                                Sheet JB - Supervised Release

                                                                                                                              5_ of
                                                                                                              Judgment-Page _ _          _8_ _
  DEFENDANT:         REHAN A. RANA
  CASE NUMBER: 4:17-CR-00297-AGF-8
  District:     Eastern District of Missouri
                                    ADDITIONAL SUPERVISED RELEASE TERMS
   While on supervision, the defendant shall comply with the standard conditions that have been adopted by this Court and shall comply with
   the following additional conditions. If it is determined there are costs associated with any services provided, the defendant shall pay those
   costs based on a co-payment fee established by the probation office.
  1. If the judgment imposes a financial penalty, you must pay the financial penalty in accordance with the Schedule of Payments sheet of the
  judgment. You must also notify the court of any changes in economic circumstances that might affect the ability to pay this financial
  penalty.

  2. You must provide the probation officer with access to any requested financial information and authorize the release of any financial
  information. The probation office may share financial information with the U.S. Attorney's Office.

  3. You must not incur new credit charges, or open additional lines of credit without the approval of the probation officer.

  4. You must apply all monies received from any anticipated and/or unexpected financial gains, including any income tax refunds,
  inheritances, or judgments, to the outstanding Court-ordered financial obligation. You must immediately notify the probation office of the
  receipt of any indicated monies.

  5. You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(l)), other
  electronic communications or data storage devices or media, or office, to a search conducted by a United States probation officer. You
  must warn any other occupants that the premises may be subject to searches pursuant to this condition. The probation officer may conduct
  a search under this condition only when reasonable suspicion exists that you have violated a condition of supervision and that the areas to
  be searched contain evidence of this violation.

  6. You must file all correct tax returns, provide all documents requested by the Internal Revenue Service, pay any taxes owed and, as
  requested by the probation office, provide copies of all filed tax forms.
                 Case:
AO 245B (Rev. 09/17)    4:17-cr-00297-AGF
                     Judgment in Criminal Case     Doc. #: 860 Filed:
                                               Sheet 5 - Criminal Monetary Penalties
                                                                                       08/16/19 Page: 6 of 9 PageID #: 5290
                                                                                                                     Judgment-Page    6      of   _8__
 DEFENDANT:            REHAN A. RANA
 CASE NUMBER: 4:17-CR-00297-AGF-8
 District: Eastern District of Missouri
                                             CRIMINAL MONETARY PENALTIES
 The defendant must pay the total criminal monetary penalties under the schedule of payments on sheet 6
                              Assessment              JVTA Assessment*                    Fine                                 Restitution

      Totals:                 $100.00                                                          $80,000.00                  $526,285.37

 D     The determination of restitution is deferred until                              An Amended Judgment in a Criminal Case (AO 245C)
       will be entered after such a determination.



 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
 If the defendant makes a partial payment, each payee shall receive an approximately proportional payment unless specified
 otherwise in the priority order or percentage payment column below. However, pursuant ot 18 U.S.C. 3664(i), all nonfederal
 victims must be paid before the United States is paid.

 Name of Payee                                                                         Total Loss*       Restitution Ordered Priority or Percentage

 Centers for Medicare and Medicaid Services (CMS)·                                                       $526,285.37

  P.O. Box 7520

  Baltimore, MD 21207-0520




                                                                                                            $526,285.37

 D Restitution amqunt ordered pursuant to plea agreement



 D The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
   before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(±). All of the payment options on
      Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 ~    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        ~ The interest requirement is waived for the.                181   fine                 181   restitution.
        D     The interest requirement for the      D    fine   D    restitution is modified as follows:




*Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and l l 3A of Title 18 for offenses committed on or
after September 13, 1994 but before April 23, 1996.
                Case:Judgment
AO 2458 (Rev. 09117)  4:17-cr-00297-AGF
                              in Criminal Case    Doc.
                                               Sheet      #: 860
                                                     5A - Criminal      Filed:
                                                                   Monetary        08/16/19 Page: 7 of 9 PageID #: 5291
                                                                            Penalties

                                                                                                                 Judgment-Page      7     of   8
   DEFENDANT:        REHAN A. RANA
   CASE NUMBER: 4:17-CR-00297-AGF-8
   District:      Eastern District of Missouri

                       ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
 Restitution

 IT IS FURTHER ORDERED that pursuant to 18 U.S.C. § 3663A, for Docket Number 4: l 7CR00297-8 AGF, the defendant shall make
 restitution in the total amount of $526,285.37 to:

 Centers for Medicare and Medicaid Services (CMS)
 P.O. Box 7520
 Baltimore, MD 21207-0520

 This obligation is joint and several with Anthony Camillo, Devon N. Golding, and Kazim A. Meo in this case 4:17-cr-00297-AGF #1, #2
 and #7, meaning that no further payments shall be required after the sum of the amounts actually paid by all defendants has fully covered
 the compensable injuries. Payments of restitution shall be made to the Clerk of the Court for transfer to the victims. The interest
 requirement for the restitution is waived.

  All criminal monetary penalties are due in full immediately. The defendant shall pay all criminal monetary penalties through the Clerk of
  Court. The defendant shall pay the criminal monetary penalties within 60 days of sentencing. Until all criminal monetary penalties are paid
  in full, the defendant shall notify the Court and this district's United States Attorney's Office, Financial Litigation Unit, of any material
  changes in the defendant's economic circumstances that might affect the defendant's ability to pay criminal monetary penalties. The
  defendant shall notify this district's United States Attorney's Office, Financial Litigation Unit, of any change of mailing or residence
  address that occurs while any portion of the criminal monetary penalties remains unpaid.

  It is recommended that the defendant participate in the Financial Responsibility Program while incarcerated, if that is consistent with
  Bureau of Prisons policies.                                                                                ·

  Fine

  IT IS FURTHER ORDERED, the defendant shall pay to the United States a total fine of$100,000, consisting ofa fine of$80,000 under
  Docket Number 4:17CR00297-8 AGF and a fine of$20,000 under Docket Number 4:18CR00770-l. Payments of the fine are to be made to
  the Clerk of the Court. The interest requirement for the fine is waived.

  All criminal monetary penalties are due and payable in full immediately. The defendant shall pay all criminal monetary penalties through
  the Clerk of Court. The defendant shall pay the criminal monetary penalties within 60 days of sentencing. Until all criminal monetary
  penalties are paid in full, the defendant shall notify the Court and this district's United States Attorney's Office, Financial Litigation Unit, of
  any material changes in the defendant's economic circumstances that might affect the defendant's ability to pay criminal monetary
  penalties. The defendant shall notify this district's United States Attorney's Office, Financial Litigation Unit, of any change of mailing or
  residence address that occurs while any portion of the criminal monetary penalties remains unpaid.
                  Case:
AO 2458 (Rev. 09/17)     4:17-cr-00297-AGF
                     Judgment in Criminal Case Sheet Doc.   #: 860
                                                     6 - Schedule       Filed: 08/16/19 Page: 8 of 9 PageID #: 5292
                                                                  of Payments

                                                                                                                     Judgment-Page       8      of   _8_ _
  DEFENDANT:                    REHAN A. RANA
  CASE NUMBER: 4:17-CR-00297-AGF-8
  District:       Eastern District of Missouri
                                                         SCHEDULE OF PAYMENTS
        Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

   A    181    Lump sum payment of        $606,385.37         due immediately, balance due

                                  D     not later than                             , or

                                  181   in accordance with   D   C,   D   D, or      D    E below; or   D    F below; or

  BD          Payment to begin immediately (may be combined with               D   C,     D     D, or   D     E below; or   181   F below; or

  CD         Payment in equal                    (e.g., equal, weekly, monthly, quarterly) installments of                         over a period of

             ------- e.g., months or years), to commence                                   (e.g., 30 or 60 days) after the date of this judgment; or

  D    D     Payment in equal                   (e.g., equal, weekly, monthly, quarterly) installments of                       over a period of
                                e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
        term of supervision; or
 E     D      Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after Release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or
  F    181     Special instructions regarding the payment of criminal monetary penalties:
IT IS FURTHER ORDERED that the defendant shall pay to the United States a special assessment of$100, which shall be due immediately.


   Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
   during the period of imprisonment. All criminal monetary penalty payments, except those payments made through the Bureau of Prisons'
   Inmate Financial Responsibility Program are made to the clerk of the court.

     The defendant will receive credit for all payments previously made toward any criminal monetary penalties imposed.




   ~ Joint and Several
               Defendant and Co-defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
               and corresponding payee, if appropriate.
  This obligation is joint and several with Anthony Camillo, Devon N. Golding, and Kazim A. Meo in this case 4: 17-cr-00297-AGF #1, #2
  and #7, meaning that no further payments shall be required after the sum of the amounts actually paid by all defendants has fully covered
  the compensable injuries. Payments/ofrestitution shall be made to the Clerk of the Court for transfer to the victims.

   D         The defendant shall pay the cost of prosecution.

   D         The defendant shall pay the following court cost(s):




   ~         The defendant shall forfeit the defendant's interest in the following property to the United States:

  Under 21 U.S.C. section 853, the defendant has forfeited all of his right, title, and interest in the property previously identified in the
  Order of Forfeiture filed on December 20, 2018.



   Payments shall be applied in the following order: (1 ) assessment; (2) restitution principal, (3) restitution interest, (4) fine principal,
   (5)fine interest (6) community restitution.(?) penalties, and (8) costs, including cost of prosecution and court costs.
         Case: 4:17-cr-00297-AGF Doc. #: 860 Filed: 08/16/19 Page: 9 of 9 PageID #: 5293
                                                       DEFENDANT:        REHAN A. RANA
                                                       CASE NUMBER: 4: 17-CR~00297-AGF-8
                                                        USM Number:   46875-044

                              UNITED STATES MARSHAL
                        RETURN OF JUDGMENT IN A CRIMINAL CASE
I have executed this judgment as follows:




The Defendant was delivered on - - - - - - - to        -----------------~




a t - - - - - - - - - - - - - - - - - - • with a certified copy of this judgment.



                                                       UNITED ST ATES MARSHAL


                                                 By
                                                          Deputy U.S. Marshal



D        The Defendant was released on - - - - - - - to- - - - - - - - Probation

D        The Defendant was released on _ _ _ _ _ _ _ to_ _ _ _ _ _ _ _ Supervised Release

D        and a Fine of- - - - - - - - D and Restitution in the amount of- - - - - - - - -



                                                       UNITED STATES MARSHAL


                                                  By
                                                           Deputy U.S. Marshal


I certify and Return that on _ _ _ _ _ _ , I took custody of - - - - - - - - - - - - - -

at    - - - - - - - - - - - and delivered same t o - - - - - - - - - - - - - - - -
 on   -------------~
                                            F.F.T. - - - - - - - - - - - - - - - - - -
                                                       U.S. MARSHAL E/MO

                                                   ByDUSM _ _ _ _ _ _ __
